Citation Nr: 1631344	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating resulting in individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, in pertinent part, granted a 50 percent rating for PTSD effective March 16, 2011, and denied entitlement to TDIU.  In April 2015, a Veterans Law Judge remanded the matters for additional development; the claims file has been reassigned to the undersigned.

The appeal regarding entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's PTSD is not shown to be manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for the Veteran's PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence dated in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent postservice treatment records have been obtained, including on remand.  The agency of original jurisdiction (AOJ)/Appeals Management Center (AMC) arranged for VA examinations in August 2011 and August 2015, which will be discussed in greater detail below.  The reports of these examinations, especially when considered collectively, provide the information needed to properly evaluate the disability at issue, so are adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence relevant to these claims that remains outstanding; therefore, VA's duty to assist has been met.  There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.)  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Factual Background

The Veteran's claim for an increased rating for PTSD was received on March 16, 2011.

On April 2011 VA treatment, the Veteran was noted to have persistent and severe PTSD symptoms not relieved by years of medication at customary dosage with documented compliance.  The treating psychiatrist opined that the Veteran had depression, anger, anxiety and irritability such that his family life was diminished, and he had not been able to hold employment during the five years the psychiatrist had known him.  On mental status examination, the Veteran was appropriate attired with good grooming and hygiene.  He was alert, coherent and communicative.  His memory was intact.  The psychiatrist opined that the Veteran was at least as disabled from PTSD as the 30 percent awarded at the time.  A GAF score of 45 was assigned.

On August 2011 VA examination, the Veteran's symptoms were noted to include panic attacks every three to four days, disturbance of mood, avoidance of crowds, isolative behavior, marital discord, difficulty with concentration, hypervigilance around strangers, affect mostly flattened, depressed mood, anxiety, suspiciousness, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The diagnosis was PTSD, and the examiner assigned a GAF score of 50.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

On December 2011 VA treatment, the Veteran was depressed and anxious on a continuous basis.  He was alert, coherent and communicative, and his memory was intact.  The treating psychiatrist opined that the Veteran was at least as disabled from PTSD as the 50 percent rating currently awarded to him.  A GAF score of 43 was assigned, which the psychiatrist noted was the worst GAF recorded for the Veteran in many years and represented continued decline in his function in a variety of contexts; he had no work capacity and the marital relationship was also intolerable.

Based on this evidence, the September 2011 rating decision on appeal granted the Veteran a 50 percent rating for PTSD, effective March 16, 2011 (the date on which the increased rating claim was received).

On July 2012 VA treatment, the Veteran reported having good days and bad days, with bad days occurring about 60 percent of the time; on those days, he coped by isolating himself to his property and performing various tasks which he found relaxing.  He had varying degrees of daily intrusive anxiogenic war memories, very rare flashbacks, more frequent traumatic nightmares, and an elevated startle.  However, he found his quality of life was adequate and he did not see a need to change his medicine.  He reported a longstanding stable stressor of conflict with his spouse who did not stop illicit drug use when he did, a stressor involving his neighbor riding his four-wheeler on the street and agitating his dog, and regulating his diabetes mellitus since undergoing a partial thyroidectomy.  On mental status examination, he was appropriately attired with good grooming and hygiene.  He was alert, coherent and communicative.  His mood appeared euthymic and his affect was bright and smiling with good use of humor.  He related in a friendly, polite humorous manner.  He was not hallucinating.  He was fully alert, oriented and attentive, and he showed no loss of ready detailed access to memories.  Insight and judgment were apparent.  The assessment was PTSD in stable partial remission, and a GAF score of 48 was assigned.

In a June 2013 statement, the Veteran's representative stated that the Veteran's symptoms now included neglect of personal hygiene on most days unless directed otherwise by his wife, difficulty adapting to stressful situations, inability to establish and maintain effective relationships, isolating himself from others, and impaired impulse control such as unprovoked irritability.

On October 2013 VA treatment, the Veteran reported no fundamental change in his PTSD symptoms and their severity.  He had been stressed with looking for a new home/property.  He reported ongoing low levels of anxiety, intrusive memories, hypervigilance, hyperstartle, insomnia, and nightmares but no suicidal ideation.  On mental status examination, he was well dressed and groomed and he related in a friendly, polite, cooperative manner.  His eye contact was full and his speech was normal.  His mood was euthymic and his affect was bright and smiling.  His thought process was linear, coherent and goal-oriented, and his thought content included no suicidal, homicidal, or paranoid ideation.  No hallucinations were reported.  He was alert, fully oriented and attentive, with intact insight and judgment.  The assessment was PTSD in stable partial (about 80 percent) remission, and a GAF score of 57 was assigned.

On October 2014 VA treatment, the Veteran stated that, despite some worsening of PTSD symptoms related to the stress of buying land and placing a home, he was functioning well and agreed to leave his medication as they were at the time.  He reported minimal intrusive memories, irritability or anxiety, and his nightmares had recently increased after a mower accident but they were tolerable and rare.  He reported mild ongoing emotional numbing and detachment.  He stated that he slept very well.  He reported no audiovisual perceptual disturbances.  He was not depressed in persisting ways; he reported no hopelessness, helplessness, apathy, anergia or anorexia.  On mental status examination, he was well dressed and groomed, and he showed no psychomotor slowing, agitation or tremor.  His eye contact was full and he related in a pleasant cooperative manner.  His speech was normal in rate, rhythm, and volume.  His mood was euthymic and his affect was bright and smiling.  His thought process was linear and coherent and his thought content did not include suicidal, homicidal or paranoid ideation.  He was not responding to internal stimuli.  He was alert, fully oriented, and attentive, and his insight and judgment were intact.  The assessment was PTSD with minor worsening due to shoulder pain but he was functioning well and had quality of life; a GAF score of 60 was assigned.

On April 2015 VA treatment, the Veteran stated that he and his wife were settling into their new home and had planted gardens.  He reported ongoing baseline levels of anxiety, avoidance of media and crowds, social isolation, and hypervigilance.  He stated that he had no nightmares and slept for 7 to 8 hours, and his appetite and mood were good.  He reported decent energy and motivational drive.  He reported no suicidal ideations and no audiovisual perceptual disturbances.  On mental status examination, he was appropriately dressed with adequate grooming, and no psychomotor abnormality was seen.  His eye contact was full and his speech was normal in rate, rhythm and volume.  He related in a friendly and candid manner.  His mood was euthymic and his affect was bright and smiling.  His thought process was linear and coherent, and his thought content contained no suicidal, homicidal or paranoid ideation.  He was not responding to internal stimuli.  He was alert, attentive and fully oriented, and there were no overtly apparent deficits of cognition to observation.  His insight was apparent and his judgment was intact.  The assessment was PTSD in stable partial remission, and a GAF score of 60 was assigned.

On August 2015 VA examination (pursuant to the Board's April 2015 remand), the Veteran reported that he had been married to his current wife, his second, since 1992; he stated that the marriage was fair and they "have their days".  He stated that he thought their communication was not always good and his awareness of her feelings about things was poor because of his emotional issues.  However, he stated that they got along most of the time and did not argue.  His wife also stated that their communication was poor, they did not have unusual argumentation, and the relationship was good.  The Veteran stated that he has two adult children with whom he had not communicated since 1983 when they were children, after his first divorce.  He stated that he has sisters out of state with whom he stayed in touch via the internet, though they had not seen each other since 2005; they became estranged due to disputes over their father's home many years earlier.  He stated that he and his wife had a new home since February 2014, and he gardened, maintained the home, mowed the yard, and helped with canning.  He stated that he helped around the home, did laundry and most of the cooking, and he did most of the grocery shopping.  He kept his car maintained, did some woodworking, and did most of the repairs around the home.  He stated that he saw one couple but the husband kept irregular hours, which limited socialization.  He stated that in the past he had helped this acquaintance with major repairs and projects and they had gotten together as a couple at times, but this had not occurred recently due to the husband's hours.  The Veteran's wife stated that she thought he had poor interest in seeing others.  He stated that they went out once a month for dinner, limited due to finances; they took more short trips in the past to get away but they did not do so as much with their new home.  He stated that he had gone to his wife's friend's home a few times to help her, including building a deck and working on equipment.  He reported interest in veterans' groups and sites related to gardening and smoking or preserving food.  He stated that he was independent in his activities of daily living and, when asked if he did this most days, he stated that he did and mentioned only physical limitations.  His wife stated that he seemed to spend a lot of time on the computer, playing games, or dozing during the day, and his pain distracted him; she managed his medication due to his history of drug addiction.

The examiner noted that a review of the psychiatric treatment records showed relatively good functioning over time, even under stress, with some temporary fluctuations as would be normal and expected with good functioning.  The examiner opined that they seemed to have improved in some ways, and some 2013 records showed partial remission.  The examiner stated that the Veteran had reportedly been stable overall, with documentation per the providers of relatively limited symptoms.  The Veteran reported seeing a psychiatrist every three to six months and taking bupropion and trazodone; the trazodone helped him sleep and the bupropion helped him feel better emotionally but did not "do everything".

The Veteran reported PTSD symptoms including recurrent distressing dreams; intense or prolonged psychological distress at exposure to internal or external cues resembling aspects of the traumatic events; avoidance of distressing memories, thoughts or feelings associated with the traumatic events; avoidance of external reminders that aroused such distressing memories, thoughts or feelings; persistent and exaggerated negative beliefs or expectations about himself, others or the world; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; problems with concentration; and sleep disturbance.  Other reported symptoms included depressed mood, mild memory loss (such as forgetting names, directions or recent events), and difficulty in establishing and maintaining effective work and social relationships.

On mental status examination, the Veteran was pleasant and overtly cooperative with no indication of response to internal stimuli.  He was adequately and groomed and appropriately dressed.  No fine or gross motor impairments were noted, and his eye contact was within normal limits.  His speech was goal directed and logical.  His mood was "stressed", at least part of which he stated was situational, and his affect was mildly restricted consistent with his reported mood; he was briefly tearful.  His immediate and short term memory was grossly within normal limits, his long term memory appeared to be within normal limits based on observation, and he was not distracted during the interview.

The VA examiner noted that the Veteran's reports on examination were in some ways different and more negative than the documentation by his treating psychiatric providers over the previous few years.  The Veteran pointed to pain problems, particularly his shoulder, as an issue, indicating it had contributed to his mood and irritability.  He did not report significant onset insomnia and did not use his CPAP because he found it frustrating.  He reported bad dreams, varying from once a month to several times per week.  He reported minor forgetfulness suggestive of cognitive inefficiency related to mental health issues; his wife also reported concentration issues.  He reported counting things like steps which was somewhat distracting; the examiner noted this was not documented in the psychiatry notes but it did not appear very impairing and was likely subclinical in nature.  His mood was marked by irritability and he found his pain stressful.  He reported sad mood; he denied helpless feelings but at times he felt hopeless, though he appreciated his stable environment.  He had some guilt about his children's estrangement from him many years earlier.  He denied homicidal or suicidal ideation, plan, or intent since prior to 2011.  He denied psychotic symptoms and no manic symptoms were noted.  He reported sensitivity to noise.  There was no report of panic or anxiety attacks, consistent with the treatment records since 2012.  He reported doing all of his own activities of daily living well, other than physical limitations.  He stated that he felt like he was in a rut and could not get out and that his physical issues with pain had weighed on him emotionally.  His wife stated that he slept at times during the day, perhaps getting too much sleep.

The VA examiner's diagnosis was PTSD.  The examiner noted that pain problems, particularly from a shoulder disability, were reportedly significantly contributing to the Veteran's mood and irritability separately from PTSD.  The examiner also opined that, because the Veteran was not using a CPAP machine to treat his sleep apnea, the apnea was likely contributing to sleep issues, nightmares, irritability and feelings of being sad/down.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

Additional VA treatment records throughout the appeal period show symptoms largely similar to that found on the VA examinations described above.  

Analysis

The Board finds that the Veteran's PTSD has resulted in some deficiencies in his social and personal life, and that his disability picture is most appropriately addressed by the 50 percent rating.  The Veteran has shown deficiencies in social relations, as well as impaired mood and sleep, panic attacks more than once a week, and mild memory loss.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against an increased disability evaluation, because they do not show that symptoms of the Veteran's PTSD have produced deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating.  He has not displayed symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships, nor does he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  

The Board notes that the Veteran has limited socialization, except with his wife and a few friends.  When the Veteran worked, he reported that he had many regular customers and did well with them, and he liked fixing cars a lot; he had a partner who handled much of the bookkeeping but he did much of the management.  Presently, he does not socialize significantly outside of his wife and a few friends, preferring to remain alone.

The Board notes the Veteran's report on December 2011 treatment that he was depressed and anxious on a continuous basis.  The treating psychiatrist assigned a GAF score of 43 and noted that it was the worst GAF recorded for the Veteran in many years, representing a continued decline in his function in a variety of contexts.  On July 2012 treatment, the Veteran reported that he found his quality of life to be adequate and did not see a need to change his medicine; his mood appeared euthymic, his affect was bright and smiling with good use of humor, and he related in a friendly, polite humorous manner; a GAF score of 48 was assigned.  On October 2013 treatment, the Veteran reported no fundamental change in his PTSD symptoms and their severity, and his mood was euthymic and his affect was bright and smiling.  The assessment was PTSD in stable partial (about 80 percent) remission, and a GAF score of 57 was assigned.  The Board finds that these GAF scores reflect a temporary increase in the severity of the Veteran's PTSD which did not rise to the point of meeting the criteria for a 70 percent rating.  Consequently, the GAF scores (of themselves) do not provide a separate basis for increasing the rating.  The GAF scores do not suggest severe symptomatology, or serious impairment in work, social, or family relations, and do not suggest that a higher, 70 percent rating would be appropriate.  The Board has considered the higher, 70 percent rating criteria, but finds that such a rating is not warranted.  Central to this determination, is that the Veteran has not demonstrated significant deficiencies in work, family relations or judgment. 

The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas.  Here, deficiencies in most areas simply are not shown at any time during the appeal period.  The Veteran maintains an important, successful relationship with his wife as well as a few friends/acquaintances.  In summary, the Board finds the Veteran's overall level of impairment in most areas - work, family relations, judgment, mood, etc. - does not more nearly approximate occupational and social impairment with deficiencies.  Instead, as described above, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of PTSD.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent rating assigned; thus the lay statements do not support assigning a higher schedular rating at any time.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of TDIU is addressed in the remand below.


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

As to the claim for a TDIU rating, the August 2011 VA examiner noted the Veteran's difficulty being around strangers; his difficulty working with the public, particularly in situations in which several people were to gather in a short period of time; his need to retreat to a place to attempt to resolve panic attacks; and his need to isolate periodically.  The examiner opined that the need to isolate and perhaps miss work would alone preclude the Veteran's ability to sustain a gainful employment; however, his work setting would have to make allowances for his difficulty in maintaining concentration and mild difficulty with his memory.  The examiner opined that these difficulties put the Veteran's ability to function in a sustainable employed situation beyond the pale just from his PTSD alone.

The August 2015 VA examiner opined that the Veteran's PTSD causes no impairment to his ability to understand and follow simple instructions, and mild impairment regarding complex instructions in most circumstances.  The examiner opined that the Veteran's ability to retain instructions and sustain concentration to perform simple tasks is not impaired, and he is mildly impaired regarding moderately complex or above tasks under typical circumstances.  The examiner opined that the Veteran's ability to sustain concentration to task persistence and pace is mildly impaired in most circumstances.  The examiner opined that the Veteran's ability to respond appropriately to coworkers and supervisors is mildly impaired, though it will occasionally rise when under more stress but not the majority of the time; he would do best in something he can do on his own.  The examiner opined that the Veteran's ability to respond and interact appropriately with more public facing occupations is moderately impaired; he would do best at non-public facing tasks.  The examiner opined that the Veteran's ability to respond appropriately to instruction or criticism is mildly impaired, and he is not impaired in adapting to slow paced change; his ability to adapt to moderately and fast paced change is mildly (moderate pace) to moderately (fast paced) impaired.  The examiner opined that the Veteran would adapt to change however after a somewhat longer period on changes in general, but rapidly and constantly changing environments would be a poor choice.

The Board notes that TDIU may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The Veteran's service connected disabilities include PTSD, rated 50 percent; tinnitus, rated 10 percent, and hearing loss, rated 0 percent; the combined disability rating is 60 percent.  He does not meet the schedular rating requirements for TDIU.

Therefore, notwithstanding the language found in the December 2015 supplemental statement of the case (SSOC) stating that the Veteran's case was not referred to the Director of Compensation and Pension Service for consideration of extraschedular entitlement to TDIU because he is not shown by the evidence to be unemployable due solely to his service-connected disabilities, the Board finds that the August 2011 VA examiner's opinion that the Veteran's service connected PTSD renders him unemployable satisfies the 38 C.F.R. § 4.16(b) criteria to submit the claim to the Director of the Compensation and Pension Service for extra-schedular consideration.  Accordingly, the Board finds that a remand for such a referral is required.  

Accordingly, the claim is REMANDED for the following action:

1.  The AOJ should refer to the Director of the Compensation and Pension Service the Veteran's claim for a TDIU rating under 38 C.F.R. § 4.16(b). 

2.  The AOJ should then re-adjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


